Exhibit 10.81

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “First Amendment”), dated
as of October 31, 2016 among American Airlines, Inc., a Delaware corporation
(the “Borrower”), American Airlines Group Inc., a Delaware corporation (the
“Parent” or the “Guarantor”), the lenders party hereto with a Replacement
Class B Term Loan Commitment referred to below (the “Replacement Term Lenders”),
each other lender party hereto and Barclays Bank PLC (“Barclays”), as
administrative agent (in such capacity, the “Administrative Agent”) and as the
designated lender of Replacement Class B Term Loans referred to below (in such
capacity, the “Designated Replacement Term Lender”). Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Credit and Guaranty Agreement, dated as of April 29, 2016 (as
amended and restated, supplemented or otherwise modified to but not including
the First Amendment Effective Date as defined below, the “Credit Agreement”);

WHEREAS, on the date hereof, there are outstanding Class B Term Loans under the
Credit Agreement (the “Existing Term Loans”) in an aggregate principal amount of
$1,000,000,000;

WHEREAS, pursuant to Section 10.08(e) of the Credit Agreement, the Borrower
desires to refinance in full the Existing Term Loans with the proceeds of the
Replacement Class B Term Loans (as defined below) (the “Refinancing”); and

WHEREAS, the Borrower, the Administrative Agent, the Replacement Term Lenders
and the other Lenders party hereto wish to amend the Credit Agreement to provide
for (i) the Refinancing and (ii) certain other modifications to the Credit
Agreement, in each case, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - Credit Agreement Amendments. Effective as of the First Amendment
Effective Date (as defined below):

(a) The Credit Agreement is hereby amended as follows:

(i) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:

“First Amendment” shall mean the First Amendment to Credit and Guaranty
Agreement, dated as of October 31, 2016, by and among Parent, the



--------------------------------------------------------------------------------

Borrower, the Administrative Agent, the Replacement Term Lenders and Barclays
Bank PLC, in its capacity as the designated Lender of Replacement Class B Term
Loans.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

“Replacement Class B Term Loans” shall be the Term Loans incurred pursuant to
the First Amendment.

“Replacement Class B Term Loan Commitment” shall mean the Term Loan Commitment
of each Replacement Term Lender to make Replacement Class B Term Loans pursuant
to the First Amendment.

“Replacement Class B Term Loan Commitment Schedule” shall mean the schedule of
Replacement Class B Term Loan Commitments of each Replacement Term Lender
provided to the Borrower on the First Amendment Effective Date by the
Administrative Agent pursuant to the First Amendment.

“Replacement Term Lender” shall mean each Lender having a Term Loan Commitment
to provide Replacement Class B Term Loans or, as the case may be, with an
outstanding Replacement Class B Term Loan.

(ii) The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:

 

Class of Loans

  

Applicable Margin

Eurodollar Loans

  

Applicable Margin ABR

Loans

Replacement Class B Term Loans

   2.50%    1.50%

Revolving Loans

   N/A    N/A

(iii) The first sentence of the definition of “Class” is hereby amended by
deleting “Class B Term Loans” where it first appears and replacing such term
with “Replacement Class B Term Loans”.

 

2



--------------------------------------------------------------------------------

(iv) The definition of “LIBO Rate” is hereby amended by deleting “Class B Term
Loans” and replacing it with “Replacement Class B Term Loans”.

(v) The definition of “Repricing Event” is hereby amended by deleting “Class B
Term Loans” each place it appears and replacing it with “Replacement Class B
Term Loans”.

(vi) The definition of “Term Loan” is hereby amended by deleting “Class B Term
Loans” and replacing it with “Replacement Class B Term Loans”.

(vii) The definition of “Term Loan Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder and, in the case of the Replacement Class B Term Loans, in
an aggregate principal amount not to exceed the amount set forth under the
heading “Replacement Class B Term Loans” opposite its name in the Replacement
Class B Term Loan Commitment Schedule or in the Assignment and Acceptance
pursuant to which such Term Lender became a party hereto, as the same may be
changed from time to time pursuant to the terms hereof. The aggregate amount of
the Term Loan Commitments as of the First Amendment Effective Date was
$1,000,000,000. The Term Loan Commitments as of the First Amendment Effective
Date are for Replacement Class B Term Loans.

(viii) The definition of “Term Loan Maturity Date” is hereby amended by deleting
“Class B Term Loans” and replacing it with “Replacement Class B Term Loans”.

(ix) Section 2.01(b) is hereby amended and restated by adding the following at
the end of such Section:

On the First Amendment Effective Date, each Replacement Term Lender agrees to
make to the Borrower the Replacement Class B Term Loans denominated in Dollars
in an aggregate principal amount equal to such Replacement Term Lender’s
Replacement Class B Term Loan Commitment in accordance with the terms and
conditions of the First Amendment, which Replacement Class B Term Loans shall
constitute Term Loans for all purposes of this Agreement.

(x) Section 2.10(b) is hereby amended and restated in its entirety as follows:

(b) The principal amounts of the Replacement Class B Term Loans shall be repaid
in consecutive annual installments (each, an “Installment”) of 1.00% of the sum
of (i) the original aggregate principal amount of the Class B Term Loans made on
the Closing Date plus (ii) the original aggregate principal amount of any
Incremental Term Loans of the same Class as the Replacement Class B Term Loans
from time to time after the First Amendment Effective Date, on each anniversary
of the Closing Date occurring prior to the Term Loan Maturity Date with respect
to such Replacement Class B Term Loans commencing on April 28,

 

3



--------------------------------------------------------------------------------

2017. Notwithstanding the foregoing, (1) such Installments shall be reduced in
connection with any mandatory or voluntary prepayments of the Replacement
Class B Term Loans in accordance with Sections 2.12 and 2.13, as applicable and
(2) the Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the applicable Term
Loan Termination Date.

(xi) Section 2.13(a) is hereby amended by adding the following sentence at the
end thereof:

Notwithstanding anything to the contrary above, no notice to the Administrative
Agent shall be required in connection with the repayment of the Existing Term
Loans (as defined in the First Amendment) with the proceeds of Replacement
Class B Term Loans incurred on the First Amendment Effective Date.

(xii) Section 2.13(d) is hereby amended by (A) deleting “Class B Term Loans”
each place it appears and replacing it with “Replacement Class B Term Loans” and
(B) deleting “Closing Date” and replacing it with “First Amendment Effective
Date”.

(xiii) Section 2.27(c) is hereby amended by deleting “Class B Term Loans” each
place it appears and replacing it with “Replacement Class B Term Loans”.

(b) (i) Subject to the satisfaction (or waiver) of the conditions set forth in
Section Three hereof, the Replacement Term Lenders hereby agree to make
Replacement Class B Term Loans (as defined below) to the Borrower on the First
Amendment Effective Date (as defined below) in the aggregate principal amount of
$1,000,000,000, which shall be used solely to refinance in full all outstanding
Existing Term Loans.

(ii) As of the First Amendment Effective Date, immediately prior to the
effectiveness of the First Amendment, the Administrative Agent has prepared and
provided a true and correct copy to the Borrower of a schedule (the “Replacement
Class B Term Loan Commitments Schedule”) which sets forth the allocated
commitments received by it (the “Replacement Class B Term Loan Commitments”)
from the Lenders providing the Replacement Class B Term Loans. The
Administrative Agent has notified each Replacement Term Lender of its allocated
Replacement Class B Term Loan Commitment, and each of the Replacement Term
Lenders is listed as a signatory to this First Amendment. On the First Amendment
Effective Date, all Existing Term Loans shall be refinanced in full as follows:

(w) the outstanding aggregate principal amount of Existing Term Loans of each
Lender which does not have a Replacement Class B Term Loan Commitment (each, a
“Non-Converting Term Lender”) shall be repaid in full in cash;

(x) to the extent any Lender has a Replacement Class B Term Loan Commitment that
is less than the full outstanding aggregate principal amount of Existing Term
Loans of such Lender, such Lender shall be repaid in cash in an amount equal to
the difference between the outstanding aggregate principal amount of Existing
Term Loans of such Lender and such Lender’s Replacement Class B Term Loan
Commitment (the “Non-Converting Term Portion”);

 

4



--------------------------------------------------------------------------------

(y) the outstanding aggregate principal amount of Existing Term Loans of each
Lender which has a Replacement Class B Term Loan Commitment (each, a “Converting
Term Lender,” and, together with the Non-Converting Term Lenders, the “Existing
Term Lenders”) shall automatically be converted into Replacement Class B Term
Loans (a “Converted Replacement Class B Term Loan”) in a principal amount equal
to such Converting Term Lender’s Existing Term Loans outstanding on the First
Amendment Effective Date immediately prior to such conversion, less an amount
equal to any Non-Converting Term Portion; and

(z) (1) each Replacement Term Lender that is not an Existing Term Lender (each,
a “New Term Lender”) and (2) each Converting Term Lender with a Replacement
Class B Term Loan Commitment in an amount in excess of the aggregate principal
amount of Existing Term Loans of such Converting Term Lender (such difference,
the “New Term Commitment”), agrees to make to the Borrower a new Term Loan
(each, a “New Term Loan” and, collectively, the “New Term Loans” and, together
with the Converted Replacement Class B Term Loans, the “Replacement Class B Term
Loans”) in a principal amount equal to such Converting Term Lender’s New Term
Commitment or such New Term Lender’s Replacement Class B Term Loan Commitment,
as the case may be, on the First Amendment Effective Date, which Replacement
Class B Term Loans shall be subject to the terms of the Credit Agreement after
giving effect to this First Amendment.

(iii) On the First Amendment Effective Date, each Replacement Term Lender hereby
agrees to fund its Replacement Class B Term Loans in an aggregate principal
amount equal to such Replacement Term Lender’s Replacement Class B Term Loan
Commitment as follows: (x) each Converting Term Lender shall fund its
Replacement Class B Term Loans to the Borrower by converting its then
outstanding principal amount of Existing Term Loans into Replacement Class B
Term Loans in an equal principal amount as provided in clause (ii)(y) above,
(y) (1) each Converting Term Lender with a New Term Commitment shall fund in
cash an amount equal to its New Term Commitment to the Designated Replacement
Term Lender and (2) each New Term Lender shall fund in cash an amount equal to
its Replacement Class B Term Loan Commitment to the Designated Replacement Term
Lender, and (z) the Designated Replacement Term Lender shall fund in cash to the
Borrower an amount equal to the New Term Commitment of each Converting Term
Lender and the Replacement Class B Term Loan Commitment of each New Term Lender.

(iv) All outstanding Borrowings of Existing Term Loans shall continue in effect
for the equivalent principal amount of Replacement Class B Term Loans after the
First Amendment Effective Date and each resulting “borrowing” of Replacement
Class B Term Loans shall be deemed to constitute a new deemed “borrowing” under
the Credit Agreement and be subject to the same Interest Period (and the same
LIBO Rate) applicable to the Existing Term Loans to which it relates immediately
prior to the First Amendment Effective Date, which

 

5



--------------------------------------------------------------------------------

Interest Period shall continue in effect (until such Interest Periods expire, at
which time subsequent Interest Periods shall be determined in accordance with
the provisions of Section 2.05 of the Credit Agreement). New Term Loans shall be
initially incurred as Eurodollar Loans and shall be allocated ratably to the
outstanding deemed “borrowings” of Replacement Class B Term Loans on the First
Amendment Effective Date. Each such Borrowing of New Term Loans shall be subject
to (x) an Interest Period which commences on the First Amendment Effective Date
and ends on the last day of the Interest Period applicable to the Existing Term
Loans and (y) the same LIBO Rate applicable to the Replacement Class B Term
Loans. The Replacement Class B Term Loans of each Replacement Term Lender shall
be allocated ratably to such Interest Periods (based upon the relative principal
amounts of Borrowings of Existing Term Loans subject to such Interest Periods
immediately prior to the First Amendment Effective Date), with the effect being
that Existing Term Loans which are converted into Converted Replacement
Class Term Loans hereunder shall continue to be subject to the same Interest
Periods and any Replacement Class B Term Loans that are funded in cash on the
First Amendment Effective Date shall be ratably allocated to the various
Interest Periods as described above.

(v) On the First Amendment Effective Date, the Borrower shall pay in cash
(a) all interest accrued on the Existing Term Loans through the First Amendment
Effective Date and (b) to each Non-Converting Term Lender and each Converting
Term Lender with a Non-Converting Term Portion, any breakage loss or expenses
due under Section 2.15 of the Credit Agreement (it being understood that
existing Interest Periods of the Existing Term Loans held by Replacement Term
Lenders prior to the First Amendment Effective Date shall continue on and after
the First Amendment Effective Date and shall accrue interest in accordance with
Section 2.07 of the Credit Agreement on and after the First Amendment Effective
Date). Each Converting Term Lender hereby waives any entitlement to any breakage
loss or expenses due under Section 2.15 of the Credit Agreement with respect to
the repayment of that portion of its Existing Term Loans with the proceeds of
Converted Replacement Class B Term Loans.

(vi) On the First Amendment Effective Date, all promissory notes, if any,
evidencing the Existing Term Loans shall be automatically cancelled, and any
Replacement Term Lender may request that its Replacement Class B Term Loan be
evidenced by a promissory pursuant to Section 2.10(f) of the Credit Agreement.

SECTION TWO - Titles and Roles. The parties hereto agree that, as of the First
Amendment Effective Date and in connection with the First Amendment:

(a) each of Barclays, Citi, CS Securities, DBSI, GSB, JPMS, ML, MS, BNP
Securities, CA-CIB, ICBC and US Bank shall be designated as, and perform the
roles associated with, a joint lead arranger and bookrunner (in such capacity,
collectively, the “Lead Arrangers”);

(b) each of Barclays, Citi, CS Securities, DBSI, GSB, JPMS, ML and MS shall be
designated as, and perform the roles associated with, a syndication agent (in
such capacity, collectively, the “Syndication Agents”); and

(c) each of BNP Securities, CA-CIB, ICBC and US Bank shall be designated as, and
perform the roles associated with, a documentation agent (in such capacity,
collectively, the “Documentation Agents”).

 

6



--------------------------------------------------------------------------------

For the avoidance of doubt, the provisions of Section 10.04 of the Credit
Agreement shall apply to, and inure to the benefit of, each Lead Arranger, each
Syndication Agent and each Documentation Agent in connection with their
respective roles hereunder.

SECTION THREE - Conditions to Effectiveness. The provisions of Section One of
this First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when each of the following conditions specified below shall
have been satisfied:

(a) The Borrower, the Guarantor, the Administrative Agent, the Designated
Replacement Term Lender and the Replacement Term Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same to Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street,
New York, NY 10005, attention: ###;

(b) all reasonable invoiced out-of-pocket expenses incurred by the Lenders and
the Administrative Agent pursuant to Section 10.04 of the Credit Agreement or
the Engagement Letter, dated as of October 31, 2016, by and between, inter
alios, the Borrower and the Lead Arrangers (including the reasonable and
documented fees, charges and disbursements of counsel) and all accrued and
unpaid fees, owing and payable (including any fees agreed to in connection with
this First Amendment) shall have been paid to the extent invoiced at least two
(2) Business Days prior to the First Amendment Effective Date (or such shorter
period as may be agreed by the Borrower);

(c) the Administrative Agent shall have received an Officer’s Certificate
certifying as to the Collateral Coverage Ratio in accordance with Section
4.02(d) of the Credit Agreement;

(d) the Administrative Agent shall have received a customary written opinion of
Latham & Watkins LLP, special counsel for the Borrower and the Guarantor
addressed to the Administrative Agent and the Replacement Term Lenders party
hereto, and dated the First Amendment Effective Date;

(e) the Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary (or similar Responsible Officer), dated the First
Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this First Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (e)),
(ii) certifying that each constitutional document of each Loan Party previously
delivered to the Administrative Agent has not been amended, supplemented,
rescinded or otherwise modified and remains in full force and effect as of the
date hereof, (iii) attaching resolutions of each Loan Party approving the
transactions contemplated by the First Amendment and (iv) attaching a
certificate of good standing for the Borrower and the Guarantor of the state of
such entity’s incorporation or formation, dated as of a recent date, as to the
good standing of that entity (to the extent available in the applicable
jurisdiction);

 

7



--------------------------------------------------------------------------------

(f) the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date (provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date, before and after giving
effect to this First Amendment) and (B) as to the absence of any event occurring
and continuing, or resulting from this First Amendment on, the First Amendment
Effective Date, that constitutes a Default or Event of Default; and

(g) the Administrative Agent shall have received a Loan Request delivered in
compliance with Section 2.03(b) of the Credit Agreement not later than 1:00 p.m.
New York City time one (1) Business Day before the First Amendment Effective
Date.

SECTION FOUR - No Default; Representations and Warranties. In order to induce
the Replacement Term Lenders and the Administrative Agent to enter into this
First Amendment, the Borrower represents and warrants to each of the Replacement
Term Lenders and the Administrative Agent that, on and as of the date hereof
after giving effect to this First Amendment, (i) no Default or Event of Default
has occurred and is continuing or would result from giving effect to this First
Amendment and (ii) the representations and warranties contained in the Credit
Agreement and the other Loan Documents (other than representations and
warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and 3.19 of the Credit
Agreement) are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof or, in the
case of any representations and warranties that expressly relate to an earlier
date, as though made as of such date; provided, that any representation or
warranty that is qualified by materiality (it being understood that any
representation or warranty that excludes circumstances that would not result in
a “Material Adverse Change” or “Material Adverse Effect” shall not be considered
(for purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date, before and after giving
effect to this First Amendment.

SECTION FIVE - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are, and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents shall include, without
limitation, all obligations of the Borrower with respect to the Replacement
Class B Term Loans (after giving effect to this First Amendment) and all
obligations of the Guarantor with respect to the guarantee of such obligations,
respectively, and (ii) reaffirm the grant of Liens on the Collateral to secure
the Obligations (including the Obligations under the Replacement Class B Term
Loans incurred pursuant to this First Amendment) pursuant to the Collateral
Documents.

 

8



--------------------------------------------------------------------------------

SECTION SIX - Reference to and Effect on the Credit Agreement. On and after the
First Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this First Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this First Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This First Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this First Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.

SECTION SEVEN - Execution in Counterparts. This First Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This First Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
First Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this First Amendment.

SECTION EIGHT - Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION NINE - Miscellaneous. (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.

(b) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this First Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Term Loan Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 

AMERICAN AIRLINES, INC., as the Borrower By:  

/s/ Thomas T. Weir

  Name:  

Thomas T. Weir

  Title:   Vice President and Treasurer AMERICAN AIRLINES GROUP INC., as Parent
and Guarantor By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer

 

[First Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:  

/s/ Thomas M. Blouin

Name:   Thomas M. Blouin Title:   Managing Director

 

[First Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as the Designated Replacement Term Lender and a Replacement
Term Lender By:  

/s/ Thomas M. Blouin

Name:   Thomas M. Blouin Title:   Managing Director

 

[First Amendment to Credit and Guaranty Agreement]